         Case 1:19-cr-00789-PGG Document 373
                                         372 Filed 04/09/21
                                                   04/08/21 Page 1 of 1




Donald D. duBoulay                                          305 Broadway, Suite 602
 Attorney at Law                                            New York, NY 10007

Telephone: (212) 966-3970
Fax:       (212) 941-7108
E-mail:   dondubesq@aol.com

                                                            April 8, 2021

The Honorable Paul G. Gardephe
United States District Judge
Southern District of New York
Thurgood Marshall Courthouse
40 Foley Square
New York, New York 10007

Re: United States v. Graciela Borrero
       19 Cr. 789 (PGG)
                                                                April 9, 2021
Dear Judge Gardephe:

        I write on behalf of my client Graciela Borrero to respectfully request that the court
amend the terms of her pretrial release bond to allow her to travel to Puerto Rico to visit her
elderly mother. If permitted Ms. Borrero would travel on April 21, 2021 and return on April 25,
2021. She would reside with her family at URB. La Granja, Calle pepita garcel B#2, Caguas PR
000725

       Ms. Borrero was released on a $50,000.00 PRB on November 7, 2019 and she has been
compliant with all the terms of her bond. Her travel is presently restricted to the Southern and
Eastern Districts of New York.

       The Government and Pretrial officer Courtney DeFeo take no position on this request.



                                                     Respectfully submitted,
                                                           /s/

                                                     Donald duBoulay

cc: Louis A. Pellegrino, AUSA
    Mathew Andrews, AUSA
    Courtney DeFeo, PTO
